      0:19-cv-01947-PJG            Date Filed 09/08/20   Entry Number 37       Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

PATRICK D. COTTINGHAM,                        )    C/A No. 0:19-cv-01947-PJG
                                              )
                      Plaintiff,              )
                                              )
               v.                             )
                                              )      AMENDED ORDER
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                      Defendant.              )


       This Social Security matter is before the court pursuant to Local Civil Rule 83.VI.02

(D.S.C.) and 28 U.S.C. § 636(c) for final adjudication, with the consent of the parties, of the

plaintiff’s petition for judicial review. The plaintiff, Patrick D. Cottingham, brought this action

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the

defendant, Commissioner of Social Security (“Commissioner”), denying his claims for benefits.

On March 18, 2020 the Commissioner filed a motion for entry of judgment with order of remand

pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 26).            The court granted the

Commissioner’s motion by order and judgment dated April 7, 2020. (ECF Nos. 29, 30). The

plaintiff then filed a motion to alter or amend the order and judgment pursuant to Federal Rule of

Civil Procedure 60(b)(1) and to oppose the defendant’s motion for remand. (ECF No. 31). The

defendant filed a response in opposition to the plaintiff’s motion. (ECF No. 32).

       The parties have now informed the court that they have reached an agreement for the

issuance of an amended order and judgment with additional instructions to the Commissioner

regarding the actions to be taken on remand. Accordingly, the plaintiff has withdrawn his

objection to the defendant’s motion for remand and joins the defendant’s motion for remand with

the agreed upon terms. (ECF No. 36). The court finds that the additional terms of remand agreed
      0:19-cv-01947-PJG        Date Filed 09/08/20      Entry Number 37       Page 2 of 2




to by the parties are fair and reasonable and in compliance with controlling law. Therefore, it is

hereby

         ORDERED that the defendant’s motion for remand and the plaintiff’s motion for

amendment of the judgment and order are hereby granted and this action is remanded to the

Commissioner for further evaluation under sentence four of 42 U.S.C. § 405(g). It is further

ordered that the Commissioner will assign the case to a different Administrative Law Judge on

remand. The Appeals Council will direct the Administrative Law Judge to reevaluate whether

reopening of the subsequent determination is warranted; and, if so, the Administrative Law Judge

will consolidate the claims files, associate the evidence, and issue a new decision on the

consolidated claims. The Appeals Council will direct the ALJ to further evaluate the nature and

severity of the claimant’s depression; reevaluate the claimant’s residual functional capacity; and

if warranted, obtain vocational expert evidence. The ALJ will take any further action needed to

complete the administrative record; provide the claimant an opportunity for a new hearing, and

issue a new decision within 120 days of this order.”

         IT IS SO ORDERED


                                             __________________________________________
September 8, 2020                            Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                                2
